ACCEPTED
                                                                                             01-13-00234-CR
                                                                                   FIRST COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                        1/6/2015 11:38:09 AM
                                                                                         CHRISTOPHER PRINE
                                                                                                      CLERK

                                 No.Ol-13-00234-CR 

                           IN THE COURT OF APPEALS 

                      THE FOURTEENTH DISTRICT OF TEXAS 
                  FILED IN
                                                                  1st COURT OF APPEALS
                                                                      HOUSTON, TEXAS
TERRENCE BRENT MCNEIL                       §                     1/6/2015 11:38:09 AM
Appellant,                                  §              On Appeal  From
                                                                  CHRISTOPHER      A. PRINE
                                            §              338TH District Court
                                                                           Clerk
v.                                          §              Harris County, Texas
                                            §              Trial Cause No. 1362563
THE STATE OF TEXAS                          §
Appellee                                    §

              CERTIFICATION OF NOTIFICATION OF RIGHT
             TO FILE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF SAID COURT:
      Cheri Duncan, counsel for Appellant in the above cause, respectfully informs
the Court that counsel mailed a copy of this court's opinion to Appellant and inform
Appellant of his right to fue a pro se petition for discretionary review.              This
notification was sent by certified mail and a copy of the return receipt is attached
                                                Respectfully submitted,

                                                Alexander Bunin
                                                Chief Public Defender

                                                / s/ Cheri Duncan

                                                CHERI DUNCAN
                                                Assistant Public Defender
                                                Harris County, Texas
                                                TBN 06210500
                                                1201 Franklin St, 13 th Floor
                                                Houston, Texas 77002
                                                Phone: (713) 368-0016
                                                Fax: (713) 368-9278
                                                cheri.duncan@pdo.hctx.net
                                                Counsel for Appellant
      TernmeeB:ren.tmcNeiI
      lOCJ#O,84U1O
      Beta Unit, 1DCJ
      U9t FM3328
      Tennessee Colony, TX 75880

      Re: McNeil v State
          Letter to Client w Op*nion
          &P1)Rlnfo




UNtTED STATESc~O!             Ice
              Of.\LL..~S
                                            IIIIII
                           ~printyournametaddress, and ZIP+4 in this box·
                CHERI DUNCAN
                 HARitlS COUN1YPUBUC DEFENDERtS,OFFICE'
                120 1Franklin, 13 th Floor
                Honston, TX 77002